DETAILED ACTION


1.	Claims 1-20 are allowed.
2.	Applicant has filed an Electronic Terminal Disclosure on May 16, 2022 with respect to Claims 1-20 of co-pending U.S. Patent Application No. 16,804,289. The Double Patenting Rejection in the Non-Final Office Action issued on December 22, 2021 is hereby withdrawn. 
3.	Applicant’s submission of May 16, 2022 entered amendments to Claims 1 - 19.  No new matter was introduced. Applicant’s Remarks, submitted on May 16, 2022, were found to be persuasive. Accordingly, the Section 101 and Section 103 rejections issued on December 22, 2021 are hereby withdrawn.
4.	Authorization for an examiner's amendment to Claims 1 and 12 was given in an interview with attorney Rachel Lea Leventhal (Reg No. 54,266) on 06/23/2022 and via an email received on 6/29/2022.

5.	Authorization for a further examiner's amendment to Claim 12 was given in an interview with attorney Rachel Lea Leventhal (Reg No. 54,266) on 07/1/2022 and via an email received on 7/1/2022.





An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

EXAMINER’S AMENDMENT


LISTING OF CLAIMS:


1. (Currently Amended) A system, comprising: 
a blockchain service circuit structured to:								 interpret a plurality of access control features corresponding to a plurality of parties associated with a loan;								 a data collection circuit structured to: 							 	interpret entity information corresponding to a plurality of entities related to a lending transaction corresponding to the loan, at least one of the plurality of entities comprising an item of collateral; and 						receive sensor data collected by a mobile data collector monitoring the item of collateral, the mobile data collector comprising at least one of a drone or a mobile robot;											 an artificial intelligence circuit comprising:
 	a smart contract circuit, implemented by a processor, structured to:				 receive the entity information from the data collection circuit; 			specify loan terms and conditions relating to the loan; and		 a loan management circuit, implemented by a processor, structured to:				 interpret loan-related events in response to the entity information, the plurality of access control features, and the loan terms and conditions, the loan-related events being associated with the loan; 							maintain a training data set for [[an]] the artificial intelligence circuit comprising feedback data of outcomes of success comprising a determination of a pattern of prices or value of the item of collateral over time in response to the loan-related events, based on the sensor data collected by the mobile data collector monitoring the item of collateral; and									 iteratively train the artificial intelligence circuit, using the training data set, to determine a route of travel for the mobile data collector to monitor the item of collateral based on the feedback data of outcomes of success in response to the loan-related events; 											cause the mobile data collector to follow the determined route of travel to monitor the item of collateral; and 								automatically implement loan-related activities in response to the entity information, the plurality of access control features, and the loan terms and conditions, the loan-related activities being associated with the loan, 		wherein each of the blockchain service circuit, the data collection circuit, the smart contract circuit, and the loan management circuit further comprise a corresponding application programming interface (API) component structured to facilitate communication among the circuits of the system.

12. (Currently Amended) A method, comprising: 				interpreting, by a blockchain service circuit, a plurality of access control features corresponding to a plurality of parties associated with a loan from a distributed ledger; 									interpreting, by a data collection circuit, entity information corresponding to a plurality of entities related to a lending transaction corresponding to the loan, at least one of the plurality of entities comprising an item of collateral; and			 receiving sensor data, by the data collection circuit, collected by a mobile data collector monitoring the item of collateral, the mobile data collector comprising at least one of a drone or a mobile robot;						 specifying, by a smart contract circuit corresponding to an artificial intelligence circuit comprising the smart contract circuit and a loan management circuit, each implemented by a processor, loan terms and conditions relating to the loan; , by the loan management circuit, loan-related events in response to the entity information, the plurality of access control features, and the loan terms and conditions, the loan-related events being associated with the loan; 	maintaining, by the loan management circuit, a training data set for [[an]] the artificial intelligence circuit comprising feedback data of outcomes of success comprising a determination of a pattern of prices or value of the item of collateral over time in response to the loan-related events, based on the sensor data collected by the mobile data collector monitoring the item of collateral; and 		iteratively training, by the loan management circuit, the artificial intelligence circuit, using the training data set, to determine a route of travel for the mobile data collector to monitor the item of collateral based on the feedback data of outcomes of success in response to the loan-related events;				 causing, by the loan management circuit, the mobile data collector to follow the determined route of travel to monitor the item of collateral; and 	automatically implementing, by the loan management circuit, a loan-related activity in response to the entity information, the plurality of access control features, and the loan terms and conditions, the loan-related activity being associated with the loan.



REASONS FOR ALLOWANCE


REASONS FOR PATENT ELIGIBITY

Based on the 2019 PEG guidance from January 7, 2019: 
Under Step 2A, prong 1:
The claims recite an abstract idea of collecting data related to creating and managing a loan.

The claimed concept falls into the category of organizing human activity, specifically a commercial interaction.

Under Step 2A prong 2:
The claimed invention has been deemed to recite limitations that integrates the identified abstract idea into a practical application. 

The claimed limitations recite: “a system, comprising: a blockchain service circuit structured to: interpret a plurality of access control features corresponding to a plurality of parties associated with a loan; a data collection circuit structured to: interpret entity information corresponding to a plurality of entities related to a lending transaction corresponding to the loan, at least one of the plurality of entities comprising an item of collateral; and receive sensor data collected by a mobile data collector monitoring the item of collateral, the mobile data collector comprising at least one of a drone or a mobile robot; an artificial intelligence circuit comprising: a smart contract circuit, implemented by a processor, structured to: receive the entity information from the data collection circuit; specify loan terms and conditions relating to the loan; and a loan management circuit, implemented by a processor, structured to: interpret loan-related events in response to the entity information, the plurality of access control features, and the loan terms and conditions, the loan-related events being associated with the loan; maintain a training data set for the artificial intelligence circuit comprising feedback data of outcomes of success comprising a determination of a pattern of prices or value of the item of collateral over time in response to the loan-related events, based on the sensor data collected by the mobile data collector monitoring the item of collateral; and iteratively train the artificial intelligence circuit, using the training data set, to determine a route of travel for the mobile data collector to monitor the item of collateral based on the feedback data of outcomes of success in response to the loan-related events; cause the mobile data collector to follow the determined route of travel to monitor the item of collateral; and automatically implement loan-related activities in response to the entity information, the plurality of access control features, and the loan terms and conditions, the loan-related activities being associated with the loan, wherein each of the blockchain service circuit, the data collection circuit, the smart contract circuit, and the loan management circuit further comprise a corresponding application programming interface (API) component structured to facilitate communication among the circuits of the system.”

These are meaningful limitations that as an ordered combination that are more than mere instructions to apply the abstract idea using a computer and are more than generally linking the use of the abstract idea to a particular technological environment or field of use and are indicative of a practical application. Further, as an ordered combination, the claims are also not well-understood, routine or conventional.

For the reasons stated above, the Claims 1 - 20 are directed to patent eligible subject matter.

With respect to the Section 103 rejection, Applicant has amended independent Claims 1 and 12, as well as dependent Claims 2 – 11 and 13 – 19 and asserts that the cited references, Hill and Szabo, do not disclose teach or suggest, either alone or in combination, any of the newly amended features in the claims. (Remarks, p. 19). Applicant’s argument is persuasive. A further search has not identified any references that disclose, either alone or in combination, the elements of the amended claims. The Section 103 rejection is withdrawn. 

The closest prior art of record US 2019/0164221 A1, Hill et al., discloses a multisig digital asset wallet stores collateral for a loan. The borrower and lender agree to loan terms including collateralization requirements. Over the course of the loan repayment period, a Loan-to-Value (LTV) ratio between the digital asset collateral and the loan principal balance will change due to fluctuations in the market exchange value of the digital asset and a declining loan principal balance due to regular loan repayments by the borrower. If the LTV exceeds the collateral requirements by an overage amount, then the borrower may sign a transaction and request signatures from other participants to withdraw funds from the multisig collateral wallet. If the LTV fails to satisfy the collateral requirements, participants may spend funds from the multisig collateral wallet to improve the LTV, catch up after a missed payment by the borrower, or pay down the loan principal.

The closest prior art of record Nick Szabo et al., Smart Contracts: 12 Use Cases for Business & Beyond, December 2016, Chamber of Digital Commerce discloses uses of smart contracts in various areas of business including, among others, mortgages and land title recording. 

Other relevant prior art:

Dimitris Memos, Shaking up the Maritime Industry through Open Data and Crowdsourcing, April 2017, International Journal of Digital Business, Volume 2017, Issue 1, Pages 1 - 16;

Yuan Lu et al., ZebraLancer: Private and Anonymous Crowdsourcing System atop Open Blockchain, 3 March 2018, New Jersey Institute of Technology, arXiv: 1803.01256v1; 

	Jessica Leber, Can a Credit Score be Crowdsourced?, June 7, 2012, MIT Technology Review:	

Caroline O'Donovan, What If You Could Crowdsource A Loan, April 17, 2015, BuzzFeed News; and

For the reasons stated above, Claims 1 - 20 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE N. PROIOS/Examiner, Art Unit 3694    
                                                                                                                                                                                                    /MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        7/1/2022